--------------------------------------------------------------------------------


  Exhibit 10.2 (Conformed Signatures)


  AGREEMENT FOR THE CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT OF THE
LINHAI CITY TENGFEI FRUIT & VEGETABLE PROFESSIONAL COOPERATIVE


Party A: The Linhai City Tengfei Fruit & Vegetable Professional Cooperative
 
Party B: Gansu Asia-America Trade Co., Ltd.
 
In order to safeguard the lawful rights and interests of both parties, on the
basis of The Contract Law of the People’s Republic of China, The Law of the
People’s Republic of China on Land Contract in Rural Areas, The Measures for the
Administration of Circulation of Rural Land Contracted Management Right and all
other related laws and regulations, and according to The Contract for the
Reclamation of Undeveloped Rural Mountain Areas signed between Party A and the
village committee of Chengwai Village Taozhu County Linhai City, both parties
agree to conclude this Agreement through mutual consultation and consent. It is
each party’s responsibility to observe this Agreement.
 
 
Article 1: The Ways of Settlement, Use of Land, Term of Validity and Delivery
Specifications Regarding Land Lease


The Conditions of the Land for Lease: Party A shall transfer the land
contracted management right over the tangerine plantation with an area of 9200
mu (614 hectares), located in Chengwai Village Taozhu County
Linhai City, to Party B for planting economic forestry like fruits. The
plantation starts from Taozhu County in the East, Shangjiang Village in
the West, and stops at Jiansi Village in the North and Donggua (wax gourd)
Mountain in the South.


Use of Land: For the purpose of planting and operating economic forestry like
fruits.


Term of Validity: Start from the date of complete assets replacement and
official announcement to 12/31/2039 (the length of this term shall not go beyond
the remaining contractual life of the land’s contracted management).


Delivery Specifications: The tangerine plantation will be delivered to Party B
as is, on the day of lease.
 
 
 
1

--------------------------------------------------------------------------------

 


Article 2: Rights and Obligations for Both Parties


For Party A:
 
1. Monitor and supervise the use of land during Party B’s contracted management,
ensuring that the land is legitimately and appropriately used in line with this
Agreement.


2. Collect leasing fees receivable from Party B according to this Agreement.
Within the term of this Agreement, Party A should not raise the contract cost by
any means.


3. Assure the independent operation of Party B, not committing acts that will
infringe upon Party B’s lawful rights and interests.


4. Execute all-round cooperation with Party B and provide comprehensive support
to them on the development and application of cutting-edge agricultural
technologies.


5. Ensure the uninterruptible supply of water and electricity as per this
Agreement.


6. Party A must not re-lease the land to a third party after this Agreement
takes effect.


For Party B:


1. Lawfully act the land-contracted management right under the land use and term
of contract agreed and specified in this Agreement. Within the term of this
Agreement, Party B has the right to execute the following to its land contracted
management right: leasing, selling shares, subcontracting, etc.


2. Party B is entitled to the profits made from the contracted management of the
land and the ownership of any expanded land and purchased asset consistent with
this Agreement.


3. Party B may build production and living facilities with functions in line
with this Agreement on the contracted land.


4. Enjoy the right to access community facilities.


5. Party B must not use its land contracted management right to commit
non-agricultural for-profit activities.


 
 
2

--------------------------------------------------------------------------------

 
 
6. Party B must develop the contracted land in view of environmental protection
and land conservation.


7. Party B is entitled to the national preferential policies and incentives for
agricultural enterprises.
 
 
Article 3: The Amount of Leasing Fees and Payment Methods


The original party A has paid in full for the land leasing fees under the
agreement of leasing land contracted management right which signed with Gansu
YaSheng Agro-Industrial and Commerce Group Co., Ltd.


 
Article 4: Liabilities for Breach of Agreement
 
1. Party B shall pay the full amount of leasing fees to Party A as per Article 3
of this Agreement. Provided that Party B doesn’t pay off the full amount of
leasing fees within 3 months after the payment due date, Party B will be deemed
to breach the agreement. Under this condition, Party A has the right to withdraw
the land contracted management right from Party B within the term of this
Agreement.


2. Party B must not use the land for non-agricultural purposes. Under the
condition of Party B causing permanent damages to the land as a result of
irrational land development and use, Party A has the right to withdraw the
land-contracted management right from Party B after
relevant  national  authorities  confirm  the  situation.  Consequently, Party B
is also liable for land recovery. For the part of land which is unable to
recover, Party B shall pay an indemnity to Party A. Party A will not return the
amount of leasing fees already paid by Party B.


3. Party A shall hand over the land contracted management right to Party B
within the time frame provided in this Agreement. If this will not be fulfilled
within 3 months after the due date for land delivery, Party A will be deemed to
breach the agreement. Therefore, Party B has the right to dissolve the
agreement. Party A will also be liable for any actual loss Party B suffers.


4. In the instance of breach of agreement where Party A interferes with and
causes interruption to Party B’s production and operation to the extent that
normal production and operational activities are hindered, Party B has the right
to dissolve the agreement and claim for refund of the amount of leasing fees
already paid to Party A. Party A will also be liable for any actual loss Party B
suffers.


 
 
3

--------------------------------------------------------------------------------

 
 
Article 5: Agreement Alteration, Dissolution and Termination


1.  The  validity  of  this  Agreement  shall  not  be  subjective  to  the
changes to any party. Nor shall it be altered or dissolved due to merging or
demerging of any collective economic organization. This Agreement shall never be
terminated at the will of any party, except for instances where this Agreement
cannot be executed because the land is devastated by force majeure like natural
disasters.


2. As a result of mutual consultation and consent, both parties may sign
supplementary agreements to make corrections and supplementations to this
Agreement. Wherever supplementary agreements disaccord with this Agreement, the
former shall prevail.

 
3. Upon the expiration of this Agreement, Party A has the right to reclaim the
contracted management right of the land. Party B should clean up all ground
facilities and installations on the contracted land as per Party A’s request.
Party A is entitled to take possession of these facilities and installations at
its own request. If Party B intends to continue with the contracted management
of the land, it will still need consult with Party A and sign new agreements all
over again but with special priorities given on equal conditions.


4. The part of the leasing term which exceeds the national regulated term for
household contracted management of land shall be deemed invalid.


5. Within the term of this Agreement, it will be deemed agreement termination if
the land is demanded and requisitioned by the government and related
agricultural infrastructures. The actual loss of Party B will be identified
through mutual consultation. In this instance, neither party will be liable for
the breach of agreement.
 
 
Article 6: Ways to Settle Contractual Disputes


1.  In  a  matter  of  dispute,  both  parties  should  resort  to  mutual
consultations as the way of settlement. If the dispute cannot be settled, either
party can file a lawsuit to Party B’s local courts that have the jurisdiction
over the matter.


2. Over the period of litigation, this leasing agreement shall continue to be in
execution.


 
Article 7: This Agreement is signed in three copies. Each party shall keep one
copy and the original contract issuer shall file one copy. The validity of the
agreement start from the date of both parties signing or stamping, completion of
assets replacement and official announcement.


 
Article 8: Party A acknowledges receipt in full payment of the leasing fees set
forth in article 3 above.


Signature page to follow

 
4

--------------------------------------------------------------------------------

 

Party A: The Linhai City Tengfei Fruit & Vegetable Professional Cooperative


/s/Xiongwei Huang

--------------------------------------------------------------------------------

 Xiongwei Huang


Date: 09/22/2015


Party B: Gansu Asia-America Trade Co., Ltd.


/s/Haiyun Zhuang

--------------------------------------------------------------------------------

 Haiyun Zhuang


Date: 09/22/2015

 
5

--------------------------------------------------------------------------------

 



  AGREEMENT FOR THE CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT OF THE
LINHAI CITY SITIAN FRUIT & VEGETABLE PROFESSIONAL COOPERATIVE


Party A: The Linhai City Sitian Fruit & Vegetable Professional Cooperative
 
 
Party B: Gansu Asia-America Trade Co., Ltd.
 
In order to safeguard the lawful rights and interests of both parties, on the
basis of The Contract Law of the People’s Republic of China, The Law of the
People’s Republic of China on Land Contract in Rural Areas, The Measures for the
Administration of Circulation of Rural Land Contracted Management Right and all
other related laws and regulations, and according to The Contract for the
Reclamation of Undeveloped Rural Mountain Areas signed between Party A and the
village committee of Chengwai Village Taozhu County Linhai City, both parties
agree to conclude this Agreement through mutual consultation and consent. It is
each party’s responsibility to observe this Agreement.

 
Article 1: The Ways of Settlement, Use of Land, Term of Validity and Delivery
Specifications Regarding Land Lease
 
The Conditions of the Land for Lease: Party A shall transfer the land contracted
management right over the tangerine plantation with an area of 16000 mu (1067
hectares), located in Chengwai Village Taozhu County Linhai City, to Party B for
planting economic forestry like tangerines. The plantation starts from Taozhu
County in the East, Dongtou Village in the West, and stops at Jiansi Village in
the North and Wukeng Village in the South.
 
Use of Land: For the purpose of planting and operating economic forestry like
tangerines.


Term of Validity: Start from the date of complete assets replacement and
official announcement to 12/31/2039 (the length of this term shall not go beyond
the remaining contractual life of the land’s contracted management).


Delivery Specifications: The tangerine plantation will be delivered to Party B
as is, on the day of lease.


 


 
 
6

--------------------------------------------------------------------------------

 
 
Article 2: Rights and Obligations for Both Parties
 
For Party A:
 
1. Monitor and supervise the use of land during Party B’s contracted management,
ensuring that the land is legitimately and appropriately used in line with this
Agreement.


2. Collect leasing fees receivable from Party B according to this Agreement.
Within the term of this Agreement, Party A should not raise the contract cost by
any means.


3. Assure the independent operation of Party B, not committing acts that will
infringe upon Party B’s lawful rights and interests.


4. Execute all-round cooperation with Party B and provide comprehensive support
to them on the development and application of cutting-edge agricultural
technologies.


5. Ensure the uninterruptible supply of water and electricity as per this
Agreement.


6. Party A must not re-lease the land to a third party after this Agreement
takes effect.


For Party B:


1. Lawfully act the land-contracted management right under the land use and term
of contract agreed and specified in this Agreement. Within the term of this
Agreement, Party B has the right to execute the following to its land contracted
management right: leasing, selling shares, subcontracting, etc.


2. Party B is entitled to the profits made from the contracted management of the
land and the ownership of any expanded land and purchased asset consistent with
this Agreement.


3. Party B may build production and living facilities with functions in line
with this Agreement on the contracted land.


4. Enjoy the right to access community facilities.


5. Party B must not use its land contracted management right to commit
non-agricultural for-profit activities.


6. Party B must develop the contracted land in view of environmental protection
and land conservation.


7. Party B is entitled to the national preferential policies and incentives for
agricultural enterprises.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Article 3: The Amount of Leasing Fees and Payment Methods


The original party A has paid in full for the land leasing fees under the
agreement of leasing land contracted management right which signed with Gansu
YaSheng Agro-Industrial and Commerce Group Co., Ltd.
 
 
Article 4: Liabilities for Breach of Agreement
 
1. Party B shall pay the full amount of leasing fees to Party A as per Article 3
of this Agreement. Provided that Party B doesn’t pay off the full amount of
leasing fees within 3 months after the payment due date, Party B will be deemed
to breach the agreement. Under this condition, Party A has the right to withdraw
the land contracted management right from Party B within the term of this
Agreement.


2. Party B must not use the land for non-agricultural purposes. Under the
condition of Party B causing permanent damages to the land as a result of
irrational land development and use, Party A has the right to withdraw the
land-contracted management right from Party B after
relevant  national  authorities  confirm  the  situation.  Consequently, Party B
is also liable for land recovery. For the part of land which is unable to
recover, Party B shall pay an indemnity to Party A. Party A will not return the
amount of leasing fees already paid by Party B.


3. Party A shall hand over the land contracted management right to Party B
within the time frame provided in this Agreement. If this will not be fulfilled
within 3 months after the due date for land delivery, Party A will be deemed to
breach the agreement. Therefore, Party B has the right to dissolve the
agreement. Party A will also be liable for any actual loss Party B suffers.


4. In the instance of breach of agreement where Party A interferes with and
causes interruption to Party B’s production and operation to the extent that
normal production and operational activities are hindered, Party B has the right
to dissolve the agreement and claim for refund of the amount of leasing fees
already paid to Party A. Party A will also be liable for any actual loss Party B
suffers.


 
Article 5: Agreement Alteration, Dissolution and Termination


1.  The  validity  of  this  Agreement  shall  not  be  subjective  to  the
changes to any party. Nor shall it be altered or dissolved due to merging or
demerging of any collective economic organization. This Agreement shall never be
terminated at the will of any party, except for instances where this Agreement
cannot be executed because the land is devastated by force majeure like natural
disasters.


 
 
8

--------------------------------------------------------------------------------

 
 
2. As a result of mutual consultation and consent, both parties may sign
supplementary agreements to make corrections and supplementations to this
Agreement. Wherever supplementary agreements disaccord with this Agreement, the
former shall prevail.

3. Upon the expiration of this Agreement, Party A has the right to reclaim the
contracted management right of the land. Party B should clean up all ground
facilities and installations on the contracted land as per Party A’s request.
Party A is entitled to take possession of these facilities and installations at
its own request. If Party B intends to continue with the contracted management
of the land, it will still need consult with Party A and sign new agreements all
over again but with special priorities given on equal conditions.


4. The part of the leasing term which exceeds the national regulated term for
household contracted management of land shall be deemed invalid.


5. Within the term of this Agreement, it will be deemed agreement termination if
the land is demanded and requisitioned by the government and related
agricultural infrastructures. The actual loss of Party B will be identified
through mutual consultation. In this instance, neither party will be liable for
the breach of agreement.




Article 6: Ways to Settle Contractual Disputes


1.  In  a  matter  of  dispute,  both  parties  should  resort  to  mutual
consultations as the way of settlement. If the dispute cannot be settled, either
party can file a lawsuit to Party B’s local courts that have the jurisdiction
over the matter.


2. Over the period of litigation, this leasing agreement shall continue to be in
execution.


 
Article 7: This Agreement is signed in three copies. Each party shall keep one
copy and the original contract issuer shall file one copy. The validity of the
agreement start from the date of both parties signing or stamping, completion of
assets replacement and official announcement.


 
Article 8: Party A acknowledges receipt in full payment of the leasing fees set
forth in article 3 above.


Signature page to follow



 
9

--------------------------------------------------------------------------------

 

Party A: The Linhai City Sitian Fruit & Vegetable Professional Cooperative


/s/Yuanqiu Huang

--------------------------------------------------------------------------------

Yuanqiu Huang


Date: 09/22/2015


Party B: Gansu Asia-America Trade Co., Ltd.


/s/Haiyun Zhuang

--------------------------------------------------------------------------------

Haiyun Zhuang


Date: 09/22/2015

 
10

--------------------------------------------------------------------------------

 



  AGREEMENT FOR THE CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT OF THE
LINHAI CITY SITIAN FRUIT & VEGETABLE PROFESSIONAL COOPERATIVE


Party A: The Linhai City Sitian Fruit & Vegetable Professional Cooperative
 
 
Party B: Gansu Asia-America Trade Co., Ltd.
 
In order to safeguard the lawful rights and interests of both parties, on the
basis of The Contract Law of the People’s Republic of China, The Law of the
People’s Republic of China on Land Contract in Rural Areas, The Measures for the
Administration of Circulation of Rural Land Contracted Management Right and all
other related laws and regulations, and according to The Contract for the
Reclamation of Undeveloped Rural Mountain Areas signed between Party A and the
village committees (Tao Zhu County) of Chengwai Village, Chengli Village and Fu
Rong Village,
both  parties  agree  to  conclude  this  Agreement  through  mutual
consultation and consent. It is each party’s responsibility to observe this
Agreement.
 

Article 1: The Ways of Settlement, Use of Land, Term of Validity and Delivery
Specifications Regarding Land Lease


The Conditions of the Land for Lease: Party A shall transfer the land contracted
management right over the broccoli plantation with an area of 24000 mu (1600
hectares), located throughout villages of Tao Zhu County (Fu Rong Village: 9500
mu (634 hectares), Chengli Village: 9200 mu (614 hectares), Chengwai Village:
5300 mu (354 hectares)), to Party B for planting vegetables like broccoli. The
broccoli plantation starts from Haiti in the East, Qian Tang Village in the
West, and stops at Hou Tang Village in the North, Xiang Zhuang Village in the
South.


Use of Land: For the purpose of planting vegetables like broccoli.


Term of Validity: Start from the date of complete assets replacement and
official announcement to 12/31/2039 (the length of this term shall not go beyond
the remaining contractual life of the land’s contracted management).


Delivery Specifications: The broccoli plantation will be delivered to Party B as
is, on the day of lease.


 
 
11

--------------------------------------------------------------------------------

 
 
Article 2: Rights and Obligations for Both Parties


For Party A:
 
1. Monitor and supervise the use of land during Party B’s contracted management,
ensuring that the land is legitimately and appropriately used in line with this
Agreement.


2. Collect leasing fees receivable from Party B according to this Agreement.
Within the term of this Agreement, Party A should not raise the contract cost by
any means.


3. Assure the independent operation of Party B, not committing acts that will
infringe upon Party B’s lawful rights and interests.


4. Execute all-round cooperation with Party B and provide comprehensive support
to them on the development and application of cutting-edge agricultural
technologies.


5. Ensure the uninterruptible supply of water and electricity as per this
Agreement.


6. Party A must not re-lease the land to a third party after this Agreement
takes effect.


For Party B:


1. Lawfully act the land-contracted management right under the land use and term
of contract agreed and specified in this Agreement. Within the term of this
Agreement, Party B has the right to execute the following to its land contracted
management right: leasing, selling shares, subcontracting, etc.


2. Party B is entitled to the profits made from the contracted management of the
land and the ownership of any expanded land and purchased asset consistent with
this Agreement.


3. Party B may build production and living facilities with functions in line
with this Agreement on the contracted land.


4. Enjoy the right to access community facilities.


5. Party B must not use its land contracted management right to commit
non-agricultural for-profit activities.


6. Party B must develop the contracted land in view of environmental protection
and land conservation.


7. Party B is entitled to the national preferential policies and incentives for
agricultural enterprises.
 
 
12

--------------------------------------------------------------------------------

 
 
Article 3: The Amount of Leasing Fees and Payment Methods


The original party A has paid in full for the land leasing fees under the
agreement of leasing land contracted management right which signed with Gansu
YaSheng Agro-Industrial and Commerce Group Co., Ltd.


 
Article 4: Liabilities for Breach of Agreement
 
1. Party B shall pay the full amount of leasing fees to Party A as per Article 3
of this Agreement. Provided that Party B doesn’t pay off the full amount of
leasing fees within 3 months after the payment due date, Party B will be deemed
to breach the agreement. Under this condition, Party A has the right to withdraw
the land contracted management right from Party B within the term of this
Agreement.


2. Party B must not use the land for non-agricultural purposes. Under the
condition of Party B causing permanent damages to the land as a result of
irrational land development and use, Party A has the right to withdraw the
land-contracted management right from Party B after
relevant  national  authorities  confirm  the  situation.  Consequently, Party B
is also liable for land recovery. For the part of land which is unable to
recover, Party B shall pay an indemnity to Party A. Party A will not return the
amount of leasing fees already paid by Party B.


3. Party A shall hand over the land contracted management right to Party B
within the time frame provided in this Agreement. If this will not be fulfilled
within 3 months after the due date for land delivery, Party A will be deemed to
breach the agreement. Therefore, Party B has the right to dissolve the
agreement. Party A will also be liable for any actual loss Party B suffers.


4. In the instance of breach of agreement where Party A interferes with and
causes interruption to Party B’s production and operation to the extent that
normal production and operational activities are hindered, Party B has the right
to dissolve the agreement and claim for refund of the amount of leasing fees
already paid to Party A. Party A will also be liable for any actual loss Party B
suffers.


 
Article 5: Agreement Alteration, Dissolution and Termination


1.  The  validity  of  this  Agreement  shall  not  be  subjective  to  the
changes to any party. Nor shall it be altered or dissolved due to merging or
demerging of any collective economic organization. This Agreement shall never be
terminated at the will of any party, except for instances where this Agreement
cannot be executed because the land is devastated by force majeure like natural
disasters.


 
 
13

--------------------------------------------------------------------------------

 
 
2. As a result of mutual consultation and consent, both parties may sign
supplementary agreements to make corrections and supplementations to this
Agreement. Wherever supplementary agreements disaccord with this Agreement, the
former shall prevail.

3. Upon the expiration of this Agreement, Party A has the right to reclaim the
contracted management right of the land. Party B should clean up all ground
facilities and installations on the contracted land as per Party A’s request.
Party A is entitled to take possession of these facilities and installations at
its own request. If Party B intends to continue with the contracted management
of the land, it will still need consult with Party A and sign new agreements all
over again but with special priorities given on equal conditions.


4. The part of the leasing term which exceeds the national regulated term for
household contracted management of land shall be deemed invalid.


5. Within the term of this Agreement, it will be deemed agreement termination if
the land is demanded and requisitioned by the government and related
agricultural infrastructures. The actual loss of Party B will be identified
through mutual consultation. In this instance, neither party will be liable for
the breach of agreement.




Article 6: Ways to Settle Contractual Disputes


1.  In  a  matter  of  dispute,  both  parties  should  resort  to  mutual
consultations as the way of settlement. If the dispute cannot be settled, either
party can file a lawsuit to Party B’s local courts that have the jurisdiction
over the matter.


2. Over the period of litigation, this leasing agreement shall continue to be in
execution.


 
Article 7: This Agreement is signed in three copies. Each party shall keep one
copy and the original contract issuer shall file one copy. The validity of the
agreement start from the date of both parties signing or stamping, completion of
assets replacement and official announcement.


 
Article 8: Party A acknowledges receipt in full payment of the leasing fees set
forth in article 3 above.


Signature page to follow

 
14

--------------------------------------------------------------------------------

 

Party A: The Linhai City Sitian Fruit & Vegetable Professional Cooperative


/s/Yuanqiu Huang

--------------------------------------------------------------------------------

Yuanqiu Huang


Date: 09/22/2015


Party B: Gansu Asia-America Trade Co., Ltd.


/s/Haiyun Zhuang

--------------------------------------------------------------------------------

Haiyun Zhuang


Date: 09/22/2015

 
15

--------------------------------------------------------------------------------

 



AGREEMENT FOR THE CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT OF THE THE
TAIZHOU CITY HUANG YAN HOU AO ASPARAGUS & BAMBOO PROFESSIONAL COOPERATIVE


Party A: The Taizhou City Huang Yan Hou Ao Asparagus & Bamboo Professional
Cooperative
 
 
Party B: Gansu Asia-America Trade Co., Ltd.


In order to safeguard the lawful rights and interests of both parties, on the
basis of The Contract Law of the People’s Republic of China, The Law of the
People’s Republic of China on Land Contract in Rural Areas, The Measures for the
Administration of Circulation of Rural Land Contracted Management Right and all
other related laws and regulations, and according to The Agreement For The
Circulation Of Rural Land Contracted Management Right signed between Party A and
village committees (Yu Tou County) of Hou Ao Village, Qian Ao Village, Liang Shu
Shan Village and Zhou Jia Liao Village, both parties agree to conclude this
Agreement through mutual consultation and consent. It is each party’s
responsibility to observe this Agreement.
 
 
Article 1: The Ways of Settlement, Use of Land, Term of Validity and Delivery
Specifications Regarding Land Lease


The Conditions of the Land for Lease: Party A shall transfer the land contracted
management right over the moso bamboo hill with an area of 18000 mu (1200
hectares), located throughout Hou Ao Village, Qian Ao Village, Liang Shu Shan
Village and Zhou Jia Liao Village of Yu Tou County Huang Yan District Tan Zhou
City, to Party B for operation. 5000 mu (334 hectares) of the land is in Hou Ao
Village, starting from Qian Ao Village in the East, Xian Ju Village in the West,
and stopping at Zhou Jia Liao Village in the North, Bai Shi Village in the
South. 5500 mu (367 hectares) is in Qian Ao Village, starting from Qian Ao
Village in the East, Qian Keng Tou Village in the West, and stopping at Liang
Shu Shan Village in the North, Zi Lin Shan Village in the South. 3000 mu (200
hectares) is in Liang Shu Shan Village, starting from Qian Ao Village in the
East, Liang Shan Village in the West, and stopping at Liang Shu Shan Village in
the North, Qian Ao Village in the South. 4500 mu (300 hectares) is in Zhou Jia
Liao Village, starting from Yang Keng Village in the East, Huang Ku Zhu in the
West, and stopping at Shan Tou in the North, Hou Ao Village in the South.


 
 
 
16

--------------------------------------------------------------------------------

 
 
Use of Land: For the purpose of planting and operating economic forestry like
moso bamboos.


Term of Validity: Start from the date of complete assets replacement and
official announcement to 12/31/2039 (the length of this term shall not go beyond
the remaining contractual life of the land’s contracted management).


Delivery Specifications: The bamboo plantation will be delivered to Party B as
is, on the day of lease.

 
 
Article 2: Rights and Obligations for Both Parties


For Party A:
 
1. Monitor and supervise the use of land during Party B’s contracted management,
ensuring that the land is legitimately and appropriately used in line with this
Agreement.


2. Collect leasing fees receivable from Party B according to this Agreement.
Within the term of this Agreement, Party A should not raise the contract cost by
any means.


3. Assure the independent operation of Party B, not committing acts that will
infringe upon Party B’s lawful rights and interests.


4. Execute all-round cooperation with Party B and provide comprehensive support
to them on the development and application of cutting-edge agricultural
technologies.


5. Ensure the uninterruptible supply of water and electricity as per this
Agreement.


6. Party A must not re-lease the land to a third party after this Agreement
takes effect.


For Party B:


1. Lawfully act the land-contracted management right under the land use and term
of contract agreed and specified in this Agreement. Within the term of this
Agreement, Party B has the right to execute the following to its land contracted
management right: leasing, selling shares, subcontracting, etc.


2. Party B is entitled to the profits made from the contracted management of the
land and the ownership of any expanded land and purchased asset consistent with
this Agreement.


 
 
17

--------------------------------------------------------------------------------

 
 
3. Party B may build production and living facilities with functions in line
with this Agreement on the contracted land.


4. Enjoy the right to access community facilities.


5. Party B must not use its land contracted management right to commit
non-agricultural for-profit activities.


6. Party B must develop the contracted land in view of environmental protection
and land conservation.
 
7. Party B is entitled to the national preferential policies and incentives for
agricultural enterprises.
 
 
Article 3: The Amount of Leasing Fees and Payment Methods


The original party A has paid in full for the land leasing fees under the
agreement of leasing land contracted management right which signed with Gansu
YaSheng Agro-Industrial and Commerce Group Co., Ltd.


 
Article 4: Liabilities for Breach of Agreement
 
1. Party B shall pay the full amount of leasing fees to Party A as per Article 3
of this Agreement. Provided that Party B doesn’t pay off the full amount of
leasing fees within 3 months after the payment due date, Party B will be deemed
to breach the agreement. Under this condition, Party A has the right to withdraw
the land contracted management right from Party B within the term of this
Agreement.


2. Party B must not use the land for non-agricultural purposes. Under the
condition of Party B causing permanent damages to the land as a result of
irrational land development and use, Party A has the right to withdraw the
land-contracted management right from Party B after
relevant  national  authorities  confirm  the  situation.  Consequently, Party B
is also liable for land recovery. For the part of land which is unable to
recover, Party B shall pay an indemnity to Party A. Party A will not return the
amount of leasing fees already paid by Party B.


3. Party A shall hand over the land contracted management right to Party B
within the time frame provided in this Agreement. If this will not be fulfilled
within 3 months after the due date for land delivery, Party A will be deemed to
breach the agreement. Therefore, Party B has the right to dissolve the
agreement. Party A will also be liable for any actual loss Party B suffers.


 
 
18

--------------------------------------------------------------------------------

 
 
4. In the instance of breach of agreement where Party A interferes with and
causes interruption to Party B’s production and operation to the extent that
normal production and operational activities are hindered, Party B has the right
to dissolve the agreement and claim for refund of the amount of leasing fees
already paid to Party A. Party A will also be liable for any actual loss Party B
suffers.


 
Article 5: Agreement Alteration, Dissolution and Termination


1.  The  validity  of  this  Agreement  shall  not  be  subjective  to  the
changes to any party. Nor shall it be altered or dissolved due to merging or
demerging of any collective economic organization. This Agreement shall never be
terminated at the will of any party, except for instances where this Agreement
cannot be executed because the land is devastated by force majeure like natural
disasters.
 
2. As a result of mutual consultation and consent, both parties may sign
supplementary agreements to make corrections and supplementations to this
Agreement. Wherever supplementary agreements disaccord with this Agreement, the
former shall prevail.
 
3. Upon the expiration of this Agreement, Party A has the right to reclaim the
contracted management right of the land. Party B should clean up all ground
facilities and installations on the contracted land as per Party A’s request.
Party A is entitled to take possession of these facilities and installations at
its own request. If Party B intends to continue with the contracted management
of the land, it will still need consult with Party A and sign new agreements all
over again but with special priorities given on equal conditions.


4. The part of the leasing term which exceeds the national regulated term for
household contracted management of land shall be deemed invalid.


5. Within the term of this Agreement, it will be deemed agreement termination if
the land is demanded and requisitioned by the government and related
agricultural infrastructures. The actual loss of Party B will be identified
through mutual consultation. In this instance, neither party will be liable for
the breach of agreement.




Article 6: Ways to Settle Contractual Disputes


1.  In  a  matter  of  dispute,  both  parties  should  resort  to  mutual
consultations as the way of settlement. If the dispute cannot be settled, either
party can file a lawsuit to Party B’s local courts that have the jurisdiction
over the matter.


2. Over the period of litigation, this leasing agreement shall continue to be in
execution.


 
Article 7: This Agreement is signed in three copies. Each party shall keep one
copy and the original contract issuer shall file one copy. The validity of the
agreement start from the date of both parties signing or stamping, completion of
assets replacement and official announcement.


 
Article 8: Party A acknowledges receipt in full payment of the leasing fees set
forth in article 3 above.


Signature page to follow

 
19

--------------------------------------------------------------------------------

 

Party A: The Taizhou City Huang Yan Hou Ao Asparagus & Bamboo Professional
Cooperative


/s/Zhaoshou Huang

--------------------------------------------------------------------------------

Zhaoshou Huang


Date: 09/22/2015


Party B: Gansu Asia-America Trade Co., Ltd.


/s/Haiyun Zhuang

--------------------------------------------------------------------------------

Haiyun Zhuang


Date: 09/22/2015



 
20

--------------------------------------------------------------------------------

 



  AGREEMENT FOR THE CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT OF THE
XIANJU COUNTY XIAJING GOLDEN PLUM FARMING & BREEDING  PROFESSIONAL COOPERATIVE


Party A: The Xianju County Xiajing Golden Plum Farming & Breeding Professional
Cooperative
 
 
Party B: Gansu Asia-America Trade Co., Ltd.
 
 
In order to safeguard the lawful rights and interests of both parties, on the
basis of The Contract Law of the People’s Republic of China, The Law of the
People’s Republic of China on Land Contract in Rural Areas, The Measures for the
Administration of Circulation of Rural Land Contracted Management Right and all
other related laws and regulations, and according to The Agreement For The
Circulation of Rural Land Contracted Management Right signed between Party A and
the village committee of Dalei Village Guangdu Township Xianju County, both
parties agree to conclude this Agreement through mutual consultation and
consent. It is each party’s responsibility to observe this Agreement.
 
 
Article 1: The Ways of Settlement, Use of Land, Term of Validity and Delivery
Specifications Regarding Land Lease


The Conditions of the Land for Lease: Party A shall transfer the land contracted
management right over the waxberry plantation with an area of 9057 mu (603.8
hectares), located in Dalei Village Guangdu Township Xianju  County,
 to  Party  B  for  planting  fruits  like  waxberries.  This
plantation starts from Xikeng Village in the East, Yaotou Village in the West,
and stops at Tang’ao Village in the North and Houliao Village in the South.


Use of Land: For the purpose of planting fruits like waxberries.


Term of Validity: Start from the date of complete assets replacement and
official announcement to 12/31/2039 (the length of this term shall not go beyond
the remaining contractual life of the land’s contracted management).


Delivery Specifications: The waxberries plantation will be delivered to Party B
as is, on the day of lease.


 


 
 
21

--------------------------------------------------------------------------------

 
 
Article 2: Rights and Obligations for Both Parties
 
For Party A:
 
1. Monitor and supervise the use of land during Party B’s contracted management,
ensuring that the land is legitimately and appropriately used in line with this
Agreement.


2. Collect leasing fees receivable from Party B according to this Agreement.
Within the term of this Agreement, Party A should not raise the contract cost by
any means.


3. Assure the independent operation of Party B, not committing acts that will
infringe upon Party B’s lawful rights and interests.


4. Execute all-round cooperation with Party B and provide comprehensive support
to them on the development and application of cutting-edge agricultural
technologies.


5. Ensure the uninterruptible supply of water and electricity as per this
Agreement.


6. Party A must not re-lease the land to a third party after this Agreement
takes effect.


For Party B:


1. Lawfully act the land-contracted management right under the land use and term
of contract agreed and specified in this Agreement. Within the term of this
Agreement, Party B has the right to execute the following to its land contracted
management right: leasing, selling shares, subcontracting, etc.


2. Party B is entitled to the profits made from the contracted management of the
land and the ownership of any expanded land and purchased asset consistent with
this Agreement.


3. Party B may build production and living facilities with functions in line
with this Agreement on the contracted land.


4. Enjoy the right to access community facilities.


5. Party B must not use its land contracted management right to commit
non-agricultural for-profit activities.


6. Party B must develop the contracted land in view of environmental protection
and land conservation.


7. Party B is entitled to the national preferential policies and incentives for
agricultural enterprises.
 
 
 
22

--------------------------------------------------------------------------------

 
 
Article 3: The Amount of Leasing Fees and Payment Methods


The original party A has paid in full for the land leasing fees under the
agreement of leasing land contracted management right which signed with Gansu
YaSheng Agro-Industrial and Commerce Group Co., Ltd.


 
Article 4: Liabilities for Breach of Agreement
 
1. Party B shall pay the full amount of leasing fees to Party A as per Article 3
of this Agreement. Provided that Party B doesn’t pay off the full amount of
leasing fees within 3 months after the payment due date, Party B will be deemed
to breach the agreement. Under this condition, Party A has the right to withdraw
the land contracted management right from Party B within the term of this
Agreement.


2. Party B must not use the land for non-agricultural purposes. Under the
condition of Party B causing permanent damages to the land as a result of
irrational land development and use, Party A has the right to withdraw the
land-contracted management right from Party B after
relevant  national  authorities  confirm  the  situation.  Consequently, Party B
is also liable for land recovery. For the part of land which is unable to
recover, Party B shall pay an indemnity to Party A. Party A will not return the
amount of leasing fees already paid by Party B.


3. Party A shall hand over the land contracted management right to Party B
within the time frame provided in this Agreement. If this will not be fulfilled
within 3 months after the due date for land delivery, Party A will be deemed to
breach the agreement. Therefore, Party B has the right to dissolve the
agreement. Party A will also be liable for any actual loss Party B suffers.


4. In the instance of breach of agreement where Party A interferes with and
causes interruption to Party B’s production and operation to the extent that
normal production and operational activities are hindered, Party B has the right
to dissolve the agreement and claim for refund of the amount of leasing fees
already paid to Party A. Party A will also be liable for any actual loss Party B
suffers.


 
Article 5: Agreement Alteration, Dissolution and Termination


1.  The  validity  of  this  Agreement  shall  not  be  subjective  to  the
changes to any party. Nor shall it be altered or dissolved due to merging or
demerging of any collective economic organization. This Agreement shall never be
terminated at the will of any party, except for instances where this Agreement
cannot be executed because the land is devastated by force majeure like natural
disasters.


 
 
23

--------------------------------------------------------------------------------

 
 
2. As a result of mutual consultation and consent, both parties may sign
supplementary agreements to make corrections and supplementations to this
Agreement. Wherever supplementary agreements disaccord with this Agreement, the
former shall prevail.

 
3. Upon the expiration of this Agreement, Party A has the right to reclaim the
contracted management right of the land. Party B should clean up all ground
facilities and installations on the contracted land as per Party A’s request.
Party A is entitled to take possession of these facilities and installations at
its own request. If Party B intends to continue with the contracted management
of the land, it will still need consult with Party A and sign new agreements all
over again but with special priorities given on equal conditions.


4. The part of the leasing term which exceeds the national regulated term for
household contracted management of land shall be deemed invalid.


5. Within the term of this Agreement, it will be deemed agreement termination if
the land is demanded and requisitioned by the government and related
agricultural infrastructures. The actual loss of Party B will be identified
through mutual consultation. In this instance, neither party will be liable for
the breach of agreement.




Article 6: Ways to Settle Contractual Disputes


1.  In  a  matter  of  dispute,  both  parties  should  resort  to  mutual
consultations as the way of settlement. If the dispute cannot be settled, either
party can file a lawsuit to Party B’s local courts that have the jurisdiction
over the matter.


2. Over the period of litigation, this leasing agreement shall continue to be in
execution.


 
Article 7: This Agreement is signed in three copies. Each party shall keep one
copy and the original contract issuer shall file one copy. The validity of the
agreement start from the date of both parties signing or stamping, completion of
assets replacement and official announcement.


 
Article 8: Party A acknowledges receipt in full payment of the leasing fees set
forth in article 3 above.


Signature page to follow

 
24

--------------------------------------------------------------------------------

 

Party A: The Xianju County Xiajing Golden Plum Farming & Breeding Professional
Cooperative


/s/Liufu Zhang

--------------------------------------------------------------------------------

Liufu Zhang


Date: 09/22/2015


Party B: Gansu Asia-America Trade Co., Ltd.


/s/Haiyun Zhuang

--------------------------------------------------------------------------------

Haiyun Zhuang


Date: 09/22/2015
 
 
25

--------------------------------------------------------------------------------
